In Chancery.

Between


William McDonald Complainant. and John Miller & others defendants.

Territory of Michigan Ss. Supreme Court of said Territory sitting in Chancery.
In pursuance of an order of this honorable Court made in the above Cause on the 24th day of May, instant, by which it was referred to one of the Masters of this honourable Court, to look into the Complainants bill and the Defendants plea, which was ordered to stand for an answer, and the Exceptions put in to said plea, and whether the said plea doth Contain matter not relevant and impertinent to the matter in Controversy in this Cause, in such parts as are accepted to by the Complainant for irrelevance and impertinence I the subscriber, one of the masters of this honourable Court, do report, that I have looked into the said bill, plea and exception, and am of opinion that the said plea is totally irrelevant and impertinent, and that the exception is well taken —
Respectfully submitted —
Chas W. Whipple
Master in Chancery.
Sup Court.
Detroit May 28th 1830.